DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00143-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


MARK J. MULHOLLAND,                               §     APPEAL FROM THE THIRD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

DEBRA KAY MULHOLLAND,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to withdraw his notice of appeal and motion to dismiss this
appeal.  All other parties to the appeal have been given notice of the filing of this motion.  In his
motion, Appellant represents that he intended to file a motion for new trial and not a notice of
appeal.  Because Appellant has met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed. 
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)